Citation Nr: 1454247	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  10-22 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of tick bites (scars).
 
2.  Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service in the Army National Guard from October 1977 to February 1978 with additional periods of active duty for training (ACDUTRA).

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In February 2011, the Veteran testified at a Travel Board hearing before the undersigned.  A copy of the hearing transcript is associated with the record.

In July 2013, the Board, in pertinent part, remanded the issues on appeal for further development.  Pursuant to the remand instructions, additional service treatment and personnel records were obtained and associated with the claims file.  The Veteran was afforded VA examinations in December 2013, with addendum opinions obtained in August 2014, to assist in determining the etiology of the claimed skin disorder and left ear hearing loss.  As discussed below, the Board finds that the December 2013 VA examination reports, in conjunction with the August 2014 addendum opinions, were thorough and adequate and in compliance with the Board's remand instructions; therefore, there has been substantial compliance with the prior Board remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); D'Aries v. Peake, 22 Vet. App. 97 (2008).  The case was returned to the Board for appellate consideration and is now ready for disposition.    

VA treatment records dated from September to October 2014 have been associated with the claims file.  While the most recent supplemental statement of the case, dated in September 2014, does not include review of this evidence, the evidence does not show diagnoses, treatment, or complaints relating to residuals of tick bites or left ear hearing loss.  As such, this evidence is of no probative value with regard to the issues on appeal and the Veteran is not prejudiced by the Board promulgating a decision without agency of original jurisdiction (AOJ) consideration of this evidence in the first instance.  


FINDINGS OF FACT

1.  The Veteran does not have, nor has he had at any time proximate to or during the course of this appeal, a current skin disability, to include scarring on the bilateral lower extremities.

2.  The Veteran does not have, nor has he had at any time proximate to or during the course of this appeal, a current disability of left ear hearing loss. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of tick bites, to include scars on the lower extremities, have not been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

2.  The criteria for service connection for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.               38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2014).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Here, the Veteran was provided notice in October 2009, prior to the initial adjudication of the claims in March 2010.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claims, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.   

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, service personnel records, VA treatment records, private treatment records, VA examination reports, Social Security Administration (SSA) disability records, a copy of the February 2011 Board hearing transcript, and lay statements.

Second, VA satisfied its duty to obtain a medical opinion when required.  See        38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided with VA audiological and skin examinations in December 2013 and addendum opinions were obtained in August 2014.  The Board finds the VA examination reports and addendum opinions were thorough and adequate.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from him, conducted clinical testing and a physical examination, and offered opinions with supporting rationale.  

The Veteran testified at a hearing before the Board in February 2011 before the undersigned.  A transcript of the hearing is of record.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the Board hearing, the Veterans Law Judge advised the Veteran what was generally required for service connection and inquired as to the onset and nature of the Veteran's disabilities.  

The Veteran presented evidence of symptoms of the claimed disabilities and testified as to in-service injuries and events.  Further, the Veteran was provided VA examinations in December 2013, with addendum opinions obtained in August 2014, that provide additional evidence as to the etiology of the claimed disorders.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).  As such, the Board finds that, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.  As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.        

Service Connection for Residuals of Tick Bites and Left Ear Hearing Loss

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a) (2014).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

In this case, the Veteran has claimed service connection for residuals of tick bites and left ear hearing loss.  While hearing loss is a "chronic disease" under 38 C.F.R. § 3.309(a), the Board finds, as discussed in detail below, that the weight of the evidence is against a finding that the Veteran has a current skin disability or left ear hearing loss; therefore, the presumptive provisions based on "chronic" in service symptoms and "continuous" post-service symptoms at 38 C.F.R. § 3.303(b) do not apply.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is 0 to 20 decibels (dB), and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The contentions liberally construed for the Veteran is that his claimed residuals of tick bites and left ear hearing loss are related to active service.  With respect to the claim for service connection for residuals of tick bites, in a May 2009 informal claim, the Veteran stated that he had been treated for tick bites during a period of ACDUTRA.  In an October 2009 written statement, the Veteran contended that he has scarring on both legs and ankles from the in-service tick bites.  See also June 2010 written statement from the representative.  At the February 2011 Board hearing, the Veteran testified that, during ACDUTRA, he received multiple tick bites that resulted in little scars from his back down each leg.  The Veteran testified that, while not painful, the scars itch occasionally.

With respect to the claim for service connection for left ear hearing loss, in a June 2010 written statement, through the representative, the Veteran contended that he was exposed to acoustic trauma during active service that caused left ear hearing loss.  In the May 2010 substantive appeal (VA Form 9), the Veteran contended that his left ear hearing loss was caused by operating heavy equipment during service.  At the February 2011 Board hearing, the Veteran testified that he was exposed to acoustic trauma while firing weapons and driving heavy equipment during service.   

The Board finds that the weight of the evidence is against a finding that the Veteran has current residuals of tick bites or left ear hearing loss.  The VA and private treatment records of record do not reflect any complaints, treatment, or diagnoses of residuals of tick bites, to include scars, or left ear hearing loss.  At the February 2011 Board hearing, the Veteran specifically denied receiving post-service treatment for residuals of tick bites or left ear hearing loss.

With respect to the claimed left ear hearing loss, audiometric testing conducted at the December 2013 VA examination reflects the following puretone auditory thresholds for the left ear:




HERTZ



500
1000
2000
3000
4000
LEFT
20
20
20
25
30
Maryland CNC score: Left: 100 percent

In the August 2014 VA addendum medical opinion, the VA examiner noted that, even though the Veteran had in-service noise exposure, the Veteran did not have left ear hearing loss for VA purposes.  While the Veteran does experience some diminished hearing acuity in the left ear, the evidence of record, including the most recent December 2013 VA audiological examination, does not show that the degree of hearing loss or impairment in the left ear meets the criteria of hearing loss disability under 38 C.F.R. § 3.385.  For hearing loss to exist as a current disability, the provisions of 38 C.F.R. § 3.385 must be met.  See Meedel v. Shinseki, 23 Vet. App. 277, 283 (2009); Hensley, 5 Vet. App. at 158.  Because the weight of the evidence shows that the left ear hearing loss does not meet the criteria under 38 C.F.R. § 3.385, service connection for left ear hearing loss must be denied.

With respect to the claimed residuals of tick bites, the Board finds the Veteran's contention that he has scarring on the bilateral lower extremities from the in-service tick bites to be outweighed by the other evidence of record.  The VA and private treatment records associated with the claims file do not reflect any diagnosis, treatment, or complaints of scarring on the lower extremities.  Further, the December 2013 VA examination report notes that the Veteran does not have a current skin disorder.  The VA examiner opined that the in-service tick bites had resolved following treatment in 1984.  In an August 2014 addendum opinion, the VA examiner noted that, based on physical examination, the Veteran did not have scarring and no visible skin disorder was noted.  The Board finds the December 2013 VA examination report highly probative evidence of the lack of a current skin disorder, to include scarring, associated with the in-service tick bites.
 
Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1131; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection can also be warranted if there was a disability present at any point during the claim period, even if it is not currently present.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  

In Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the U.S. Court of Appeals for Veterans Claims (Court) held that, when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  In a footnote, the Court noted that a determination that a diagnosis is "sufficiently proximate to the filing of a claim so as to constitute evidence of a 'current diagnosis' is a factual finding to be made by the Board in the first instance."  However, the evidence in this case does not demonstrate residuals of tick bites or left ear hearing loss at any point during the claim period or even recent diagnoses prior to the filing of the claim for service connection.

For the reasons discussed above, the Board finds that the weight of the evidence demonstrates that the Veteran does not have current residuals of tick bites, to include a skin disorder or scarring of the lower extremities, or current left ear hearing loss.  As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application, and the claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for residuals of tick bites, to include scars on the lower extremities, is denied.

Service connection for left ear hearing loss is denied.



____________________________________________
THOMAS D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


